Citation Nr: 1206901	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 22, 1976 to February 16, 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the Houston RO.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's service treatment records (STRs) are missing.  In such a situation, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

The Veteran recently submitted a statement reflecting his award of disability benefits with the Social Security Administration (SSA).  The medical and legal documents pertaining to this award should be associated with the claims folder prior to any further appellate review.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) (possibility that SSA records relating to disability at issue could contain relevant evidence, to include medical opinion as to etiology, it cannot be foreclosed as irrelevant to appeal).

The Veteran initially filed a claim of service connection for PTSD in August 2005.  In December 2005, the RO sent the Veteran notice of how to develop this claim with a copy of VA Form 21-0781, which is the PTSD Questionnaire for general PTSD claims.  He subsequently alleged military sexual trauma (MST) during basic training.  VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  Although the RO sent another notice to the Veteran in November 2010, this notice also did not provide the requirements set forth in 38 C.F.R. § 3.304(f)(3).  Accordingly, this issue must also be remanded for corrective notice pursuant to 38 C.F.R. § 3.304(f)(3).

Finally, a VA examiner in January 2010 opined that the Veteran currently manifested depressive-type schizoaffective disorder and anxiety disorder not otherwise specified (NOS) with PTSD-like symptoms.  The VA examiner commented that it appeared that the Veteran had long-standing psychiatric problems that "likely" existed prior to his military service as evidenced by childhood difficulties.  

As the Veteran's STRs have been lost, the Board will presume that the Veteran entered service in sound condition.  38 U.S.C.A. § 1111.  When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

On this record, and given the unreliable testimony of the Veteran, which includes an incarceration for an act of forgery and a clearly untrue allegation of being exposed to "combat trauma," the Board finds insufficient information of record to support a finding that a psychiatric disability clearly and unmistakably existed prior to service.  As such, the Board finds that clarifying medical opinion is necessary which takes into account the legal fact that the Veteran entered service in sound condition.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice of the criteria for establishing a claim of service connection for PTSD based upon a personal assault consistent with 38 C.F.R. § 3.304(f)(3) and M21-1 MR, Part III, para. 5.14c(5).

2.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration.

3.  Associate all clinical records of the Veteran's treatment at the Houston VA Medical Center since July 2010 with the Veteran's record.

4.  Upon completion of the above, forward the Veteran's claims folder to a VA psychiatrist for clarifying medical opinion.  Following review of the record, the VA examiner is requested to provide opinion on the question as to whether it is at least as likely as not (probability of 50 percent or greater) that any currently manifested psychiatric disorder first manifested during active service or, alternatively, is related to event(s) during active service?

For purposes of this opinion, the VA examiner is requested to consider the following:

* the Veteran must be presumed to have entered active service in sound condition due to applicable VA law;
* the Board's finding that the Veteran has provided unreliable testimony with a past history of incarceration for forgery and making a clearly untrue allegation of being exposed to "combat trauma"; 
* the available service personnel records which include TDP counseling records; and
* a discussion of any applicable medical principles as they apply to the facts of this case.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The examiner is also requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and provide the reason(s) why speculation is required. 

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

